13‐2331 (L); 14‐2766 (Con), 14‐4756 (Con), 14‐4768 (Con), 15‐161 (Con) 
     United States v. Mayes 
      
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
     MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
     COUNSEL.     
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 31st day of May, two thousand sixteen. 
 4    
 5          PRESENT:  JOSÉ A. CABRANES,   
 6                           CHESTER J. STRAUB, 
 7                           RAYMOND J. LOHIER, JR., 
 8                                   Circuit Judges.           
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          UNITED STATES OF AMERICA, 
11           
12                                           Appellee, 
13                                    
14                                   v.                                         No. 13‐2331 (L)   
15           
16          ANTHONY MAYES, JR., 
17          ANTOINE MAYES, 
18           
19                                           Defendants‐Appellants.* 
20          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
21           


     * The Clerk of Court is directed to amend the case caption as set forth above. 

                                                         1
 1         FOR APPELLEE:                             ALICYN L. COOLEY (Susan Corkery, 
 2                                                   Berit W. Berger, Richard M. Tucker, 
 3                                                   on the brief), Assistant United States   
 4                                                   Attorneys, for Robert L. Capers, 
 5                                                   United States Attorney for the 
 6                                                   Eastern District of New York, 
 7                                                   Brooklyn, NY. 
 8    
 9         FOR DEFENDANT‐APPELLANT 
10         ANTOINE MAYES:                            LAWRENCE D. GERZOG (Jeremy 
11                                                   Gutman, on the brief), New York, NY. 
12          
13         FOR DEFENDANT‐APPELLANT     
14         ANTHONY MAYES, JR:                 Anthony Mayes, Jr., pro se,   
15                                            Jonesville, VA. 
16          
17         Appeal from judgments of the United States District Court for the Eastern 

18   District of New York (Ross, Judge). 

19         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

20   AND DECREED that the judgments of the District Court are AFFIRMED. 

21         Defendants Antoine Mayes and Anthony Mayes, Jr. each appeal two 

22   judgments of conviction.1    Antoine Mayes appeals (1) a May 31, 2013 judgment 

23   of the District Court (Ross, J.) convicting him, after a guilty plea, of seven counts 

24   of distributing and possessing with intent to distribute a controlled substance in 

25   violation of 21 U.S.C. § 841(a)(1), and (2) a January 14, 2015 judgment convicting 


     1 On May 9, 2016, Anthony Mayes moved to withdraw certain appeals.    We 
     denied his motion on May 13, 2016.    See United States v. Mayes, No. 13‐2331‐cr 
     (2d Cir.), ECF Docket No. 243.   

                                                 2
 1   him, after a jury trial, of several racketeering and drug charges in violation of, 

 2   inter alia, 18 U.S.C. § 1962(c).    Anthony Mayes, Jr. appeals (1) a December 24, 

 3   2014 judgment convicting him, after a jury trial, of possessing a firearm after a 

 4   prior felony conviction, in violation of 18 U.S.C. § 922(g)(1), and (2) another 

 5   December 24, 2014 judgment convicting him, after a subsequent jury trial, of 

 6   several racketeering and drug charges.    We assume the parties’ familiarity with 

 7   the facts and record of the prior proceedings, to which we refer only as necessary 

 8   to explain our decision to affirm. 

 9         1.   Antoine Mayes 

10         We briefly address only two of Antoine Mayes’s several arguments in 

11   support of reversing his convictions.    First, he argues that the Government failed 

12   to prove that the racketeering enterprise existed for the length of time charged in 

13   the indictment.    Based on the trial testimony, a reasonable jury could find that 

14   the enterprise existed “in an essentially unchanged form during substantially the 

15   entire period charged in the indictment.”    5.13.14 Trial Tr. 33; see generally 

16   United States v. Eppolito, 543 F.3d 25, 49 (2d Cir. 2008).    Second, he asserts that 

17   the evidence was insufficient to convict him of possessing a machinegun in 

18   furtherance of a racketeering enterprise.    Again, our review of the trial record 

                                                3
 1   confirms that a reasonable jury could find that Antoine Mayes possessed a 

 2   machinegun in furtherance of the racketeering enterprise, in violation of 18 U.S.C. 

 3   § 924(c)(1)(B)(ii).    [GA17]   

 4          2.   Anthony Mayes, Jr.   

 5          Anthony Mayes, Jr. argues that the District Court should have suppressed 

 6   wiretap evidence used against him in both trials, because (1) inconsistencies 

 7   between the trial testimony of the FBI Special Agent who prepared the affidavit 

 8   supporting the wiretap application and a later stipulation by the Government 

 9   suggested that the agent must have lied in the affidavit; and (2) the affidavit did 

10   not establish the necessity of the wiretap.    We reject the arguments because (1) a 

11   confidential informant testified in a way that supported the agent’s affidavit, and 

12   (2) the affidavit adequately detailed the Government’s prior traditional 

13   investigative efforts, why they fell short, and why a wiretap was necessary.   

14           

15           

16           

17           

18            

                                               4
1         We have considered all of the defendants’ remaining arguments and 

2   conclude that they are without merit.    For the foregoing reasons, the judgments 

3   of the District Court are AFFIRMED. 

4                                          FOR THE COURT: 
5                                          Catherine O=Hagan Wolfe, Clerk of Court 




                                             5